Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a mathematical concept and/or mental process. This judicial exception is not integrated into a practical application because the claims are directed to abstract idea with a generic sampling circuit to perform a simple mathematical calculation that can also be a mental process of performing the mathematical calculation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements when considered separately and in combination that add significantly more to the exception. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art of record specifies or makes obvious a processing circuit, adapted to readout a sensing voltage of an x-ay sensor, namely
A sampling circuit that obtains a first voltage, a second voltage, and a sampling voltage of the x-ray sensor in different period, and the sampling voltage is between the first voltage and the second voltage, and
Wherein the sampling circuit obtains a first voltage, a second voltage, and a sampling voltage of the X-ray sensor in different periods, and the sampling voltage is between the first voltage and the second voltage, and wherein the sampling circuit subtracts the second voltage from the sampling voltage to obtain a third voltage in a readout period, subtracts the second voltage from the first voltage to obtain a fourth voltage, and divides the third voltage by the fourth voltage to read out the sensing voltage of the X-ray sensor, in combination with the other claimed elements.
References such as Kumar (cited below) teach averaging a first and second voltage,  and subtracting a reset voltage from the signal voltage to generate a sample voltage (See claim 14 for example) but does not teach the claimed sampling circuit as disclosed above, in combination with the other claimed elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2015/0268360 (Kumar)- see claim 14
US2022/0021789- see figure 4
US2021/0158738-see figure 1
US2017/0035376- see figure 1, shows an amplifier, inverting and non-inverting terminals, where the inverting terminal is coupled to the x-ray sensor element 102.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896